     Case: 1:20-cv-03952 Document #: 50 Filed: 10/23/20 Page 1 of 3 PageID #:9421




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

CAMELBAK PRODUCTS, LLC,

        Plaintiff,                                          Civil Action No.: 1:20-cv-03952

v.                                                          Judge Rebecca R. Pallmeyer

THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Jeffrey T. Gilbert
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                 DEFENDANT
                     190                Quanzhou Dankin Impt& Expt Co., Ltd.
                     186            Guangzhou Hongtus Outdoor Products Co., Ltd.
                     219                                bental-15
                     230                              gordonvictori
                     239                                 jin0152
                     243                               kvvhome09
                     244                               leavetogo6
                     258                            pagetogether317
                     259                                 qinghgu
                     269                                therajam
   Case: 1:20-cv-03952 Document #: 50 Filed: 10/23/20 Page 2 of 3 PageID #:9422




DATED: October 23, 2020              Respectfully submitted,

                                            /s/ Keith A. Vogt
                                            Keith A. Vogt (Bar No. 6207971)
                                            Keith Vogt, Ltd.
                                            111 West Jackson Boulevard, Suite 1700
                                            Chicago, Illinois 60604
                                            Telephone: 312-675-6079
                                            E-mail: keith@vogtip.com

                                            ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-03952 Document #: 50 Filed: 10/23/20 Page 3 of 3 PageID #:9423




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 23, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
